 
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS
 
     This SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Oblio Telecom, Inc. (“Oblio”) and Sprint
Communications Company, L.P. (“Sprint”) (collectively, the “Parties”).
 
RECITALS:
 
     The following introductory provisions are true and correct and form the
basis of this Agreement:
 
     A. Oblio is engaged in the creation, marketing, and distribution of prepaid
telephone products for the wireline and wireless markets, and other related
activities. Sprint is engaged in the business of providing local voice and long
distance telephone services.
 
     B. In October 2005, Oblio approached Sprint and proposed the development of
a relationship whereby Sprint and Oblio would work together to market and sell
pre-paid long distance calling cards.
 
     C. On November 17, 2005, after significant negotiations, the Parties
entered into a contract entitled “Sprint Prepaid PIN Distribution Agreement”
(the “Distribution Contract”). Pursuant to the Distribution Contract, Sprint
would sell to Oblio prepaid PINs placed on calling cards that would allow the
end user to place telephone calls on Sprint’s long distance network. Oblio would
in turn sell the prepaid calling cards to its distributors, independent
representatives and retail customers.
 
     D. In February 2007, the Parties entered into a second contract titled
Sprint Wholesale Prepaid PINs Agreement (the “Wholesale Agreement”) which was
intended to supersede the Distribution Agreement. Pursuant to the Wholesale
Agreement, Sprint would continue to sell to Oblio PINs placed on calling cards
that would allow the end user to place long distance telephone calls on Sprint’s
network. Oblio would then sell the prepaid calling cards to its distributors,
independent representatives, and retail customers.
 
     E. In March, 2007, the Parties entered into a Settlement and Release
Agreement regarding certain funds paid into the Universal Service Fund (“USF”)
by Sprint between January 2006 and December 2006 (the “USF Settlement
Agreement”). Sprint paid Oblio $1,908,889.00 in or about March, 2007 pursuant to
the USF Settlement Agreement. The amount that remains due to Oblio under the USF
Settlement Agreement has not been calculated to date.
 
     F. In April 2007, Sprint proposed increases in prepaid calling card rates
to Oblio. Oblio contends that the proposed new rates are a breach of the
Wholesale Agreement and were not contemplated by the Parties at the time the
Wholesale Agreement was entered into. Sprint denies all aspects of Oblio’s
claims.
 
-1-

--------------------------------------------------------------------------------


 
     G. On May 11, 2007, Oblio filed a lawsuit against Sprint styled Oblio
Telecom, Inc. v. Sprint Communications Company, L.P. in the United States
District Court for the Northern District of Texas (the “Lawsuit”). Sprint
expressly denies all claims made by Oblio in the Lawsuit.
 
 
     H. The Parties agree that Oblio currently owes an outstanding balance to
Sprint in the amount of $15,201,711.23 for prepaid PINs purchased by Oblio under
the Wholesale Agreement (hereinafter referred to as the “Oblio Debt”).
 
 I. Oblio contends that it is entitled to credits against the Oblio Debt for:
 
 (1) any USF charges embedded in the amounts charged by Sprint to Oblio in 2007
calculated in the same manner as provided in the USF Settlement Agreement (the
“2007 USF Claim”); and
 
     (2) the unused portion of a one-half percent (0.50%) marketing allowance
under the Distribution Agreement and Wholesale Agreement to compensate for
expenses relating to Oblio’s marketing of Sprint products (the “Marketing
Expense Claim”). Sprint denies these contentions.
 
     J. The Parties now desire to fully and finally settle, upon the terms set
forth herein, all pending or current disputes and controversies between them
arising out of all dealings prior to the date of this Agreement, and including
without limitation the Lawsuit, in order to avoid the cost, inconvenience and
uncertainty of litigation.
 
     NOW THEREFORE, Oblio and Sprint, upon the terms and for the consideration
set forth herein and other good and valuable consideration, the receipt and
legal sufficiency of which is hereby acknowledged, contract and agree as
follows:
 
 1.     PAYMENT OF THE OBLIO DEBT
 
(a) Cash Payment.
 
     Oblio agrees to pay Sprint $4,500,000.00 in cash as follows: (i) Oblio will
pay Sprint $500,000.00 on or before May 31, 2007; (ii) Oblio will pay Sprint an
additional $750,000.00 on the last business day of each month from June 2007
until August, 2007; and (iii) Oblio will pay Sprint the remaining $1,750,000.00,
less the amount of the USF Settlement Credit as provided in Paragraph 1(d)
below, on or before September 30, 2007. Payment shall be made by wire transfer
to the account of Sprint Communications Company, L.P. at 6500 Sprint Parkway,
HL-5ASTX, Overland Park, Kansas 66251.
 
(b) Product Return. 
 
     The Parties agree that the wholesale value of the unused prepaid calling
cards bearing an active Sprint PIN provided by Sprint under the Wholesale
Agreement is $4,587,500.00 as of May 22, 2007. Oblio currently has in its
possession unused prepaid calling cards bearing an active Sprint PIN that have a
total wholesale value of $587,500.00, which were obtained by Oblio pursuant to
the Wholesale Agreement (the “Oblio Cards”). Within thirty (30) days of the
Effective Date of this Agreement, Oblio will return the Oblio Cards to Sprint
for deactivation in exchange for a $587,500.00 credit towards the remaining
Oblio Debt.
 
-2-

--------------------------------------------------------------------------------


 
     Oblio agrees to use its best efforts to recover the remaining unused
prepaid calling cards bearing an active Sprint PIN that have been obtained by
Oblio pursuant to the Wholesale Agreement and sold to its vendors (the “Vendor
Cards”), and to return all such recovered Vendor Cards to Sprint for
deactivation. Sprint agrees to credit the Oblio Debt for 115% of the wholesale
value of each Vendor Card returned to Sprint within thirty (30) days of the
Effective Date of this Agreement (the “Vendor Card Credits”). Sprint agrees to
cooperate with Oblio and to provide reasonable assistance in Oblio’s efforts to
recover Vendor Cards. Within thirty (30) days of the Effective Date of this
Agreement, Oblio and Sprint shall use their best efforts to agree on the method
and details for the redirection of unused Sprint PINs to the Starttalk, Inc.
(“Starttalk”) network. In the event that the Parties mutually agree to such
redirection, the wholesale value of the amount of the unused Sprint PINs that
are redirected to Starttalk’s network shall be credited on a dollar-for-dollar
basis (the “Unused Value Credits”). Oblio agrees to pay Sprint an additional
$4,000,000.00 of the remaining Oblio Debt by Vendor Card Credits, Unused Value
Credits, or cash, on or before September 30, 2007. To the extent that the Unused
Value Credits and the Vendor Card Credits exceed $4,000,000.00, any excess shall
be applied to Oblio’s September 30, 2007 payment obligation in Paragraph
1(a)(iii) above. Within two (2) days of the Effective Date of this Agreement,
Sprint shall provide Oblio with an updated and detailed report listing all
active and unused and partially unused Sprint PINs provided to Oblio.
 
(c) Execution of New International Wholesale Agreement.
 
     Contemporaneous with the execution of this Agreement, Starttalk will
execute a standard wholesale wireline agreement with a take-or-pay, 12-month
minimum commitment of $50,000,000.00 for termination of long distance traffic
over the Sprint network, substantially in the form attached hereto as Exhibit A.
 
(d) USF Settlement Agreement Credit 
 
     On or before September 1, 2007, Sprint will determine the additional amount
due to Oblio under the USF Settlement Agreement for 2006, and will notify Oblio
of that determination. Sprint will thereafter credit that amount towards the
cash payment due to Sprint under Paragraph 1(a) of this Agreement, provided that
Oblio has timely made all payments required by Paragraph 1(a) due prior to
September 1, 2007 (the “USF Settlement Credit”). Accordingly, if Oblio timely
makes the payments required by Paragraph 1(a)(i) and (ii) of this Agreement as
required by those paragraphs, Oblio may reduce the $1,750,000.00 payment due on
September 30, 2007 pursuant to Paragraph 1(a)(iii) of this Agreement by the USF
Settlement Credit, without prejudice to Oblio’s right to challenge Sprint’s
determination as to the amount of such credit.
 
-3-

--------------------------------------------------------------------------------


 
(e) Debt Forgiveness. 
 
 Except for the Oblio payment obligations identified in Paragraphs 1(a) - 1(c)
above, Sprint forgives the remaining Oblio Debt immediately upon execution of
this Agreement.
 
 2.      CONTINUING OBLIGATIONS 
 
 (a) Sprint agrees that it will continue to honor all prepaid calling cards
bearing  
 
Sprint PINs activated prior to 1:00 pm (CST) Thursday, April 19, 2007 under the
Wholesale Agreement, except the Oblio Cards and the Vendor Cards returned by
Oblio to Sprint for credit and deactivation. Oblio shall not deactivate any
Sprint PINs without Sprint’s consent.
 
     (b) The Parties agree that the indemnification provisions of Paragraph 9
and the confidentiality provisions of Paragraph 11 of the Wholesale Agreement
shall survive this Agreement and remain effective for matters arising from or
related to the Parties’ performance under the Wholesale Agreement.
 
     (c) Except as provided in this Agreement, the Parties shall have no further
obligations under the Wholesale Agreement.
 
     (d) The Parties agree that the USF Settlement Agreement shall survive and
remain effective notwithstanding any provision in this Agreement.
 
 3.     MUTUAL RELEASE OF ALL CLAIMS 
 
 (a) Except as provided in this Agreement, Oblio, on behalf of itself, and
its past, present and future affiliates, representatives, agents and assigns,
hereby fully, finally and completely releases, and forever discharges and
acquits Sprint and its past, present, and future successors, affiliates,
representatives, executors, administrators, officers, directors, shareholders,
partners, servants, attorneys, employees, agents, purchasers, assigns and
insurers, of and from any and all past, present or potential rights, demands,
claims, obligations, actions, causes of action, suits and controversies,
demands, damages and expenses, in contract or in tort, at law or in equity,
known or unknown, suspected or unsuspected, including all claims, asserted or
unasserted, that Oblio has or may have against Sprint for negligence; gross
negligence; negligence per se; recklessness; wanton disregard;
misrepresentation; fraud; violation of any federal, state, or local statute or
law; violation of any common law; out of pocket expenses; past and future loss
of earnings or earning capacity; attorney’s fees; exemplary damages; breach of
contract; breach of the duty of good faith and fair dealing; breach of warranty;
breach of expressed contract; breach of implied contract; intentional and/or
negligent misrepresentations; violation of the Texas Deceptive Trade Practices
Act; violation of the Texas Insurance Code; violation of the Federal
Communications Act; violation of any other federal, state, or local statute or
law; and all other claims relating to the pending or current disputes and
controversies between the parties arising from the Wholesale Agreement or the
Distribution Agreement, including without limitation all claims alleged, or that
could have been alleged, in the Lawsuit.
 
-4-

--------------------------------------------------------------------------------


 
     (b) Except as provided in this Agreement, Sprint, on behalf of itself, and
its past, present and future affiliates, representatives, agents and assigns,
hereby fully, finally and completely releases, and forever discharges and
acquits Oblio and its past, present, and future successors, affiliates,
representatives, executors, administrators, officers, directors, shareholders,
partners, servants, attorneys, employees, agents, purchasers, assigns and
insurers, of and from any and all past, present or potential rights, demands,
claims, obligations, actions, causes of action, suits and controversies,
demands, damages and expenses, in contract or in tort, at law or in equity,
known or unknown, suspected or unsuspected, including all claims, asserted or
unasserted, that Sprint has or may have against Oblio for negligence; gross
negligence; negligence per se; recklessness; wanton disregard;
misrepresentation; fraud; violation of any federal, state, or local statute or
law; violation of any common law; out of pocket expenses; past and future loss
of earnings or earning capacity; attorneys fees; exemplary damages; breach of
contract; breach of the duty of good faith and fair dealing; breach of warranty;
breach of expressed contract; breach of implied contract; intentional and/or
negligent misrepresentations; violation of the Texas Deceptive Trade Practices
Act; violation of the Texas Insurance Code; violation of the Federal
Communications Act; violation of any other federal, state, or local statute or
law; and all other claims arising out of or related to the Wholesale Agreement
or the Distribution Agreement and/or any and all prior dealings between the
Parties as of the Effective Date hereof, of any type or character.
 
 4.      DISMISSAL OF THE LAWSUIT 
 
 Immediately upon execution of the Agreement, Oblio will take any and all
actions to cause the Lawsuit to be dismissed with prejudice. Oblio agrees to
file appropriate dismissal papers within five (5) days of the effective date of
the Agreement.
 
 5.      SOLE OWNERS OF CLAIMS 
 
     The Parties represent and warrant that they are the only persons who are
entitled to any recovery for any cause whatsoever for damages, expenses, or
losses incurred as a result of the circumstances that are the basis of this
Agreement.
 
     The Parties represent and warrant that they have not assigned or
transferred all or part of the claims, demands, actions, or causes of action
arising from or in any way relating to the circumstances and conditions that are
the basis of this action, to any person, firm, or corporation.
 
     The Parties represent and warrant that they are the full and sole owners of
the claims, demands, actions, or causes of action arising from or in any way
relating to the circumstances and conditions that are the basis of this
Agreement.
 
  6.     TERMS 
 
     The Parties agree that the releases and agreements set forth herein are
good, valuable and valid consideration for this Agreement, failure of which
shall constitute a breach of this Agreement for which damages and specific
performance may be sought. Time is of the essence.
 
-5-

--------------------------------------------------------------------------------


 
 7.      NO ADMISSIONS
 
     It is expressly understood and agreed that the Parties have entered into
this Agreement to settle the disputes and controversies referenced herein and
the Parties do not admit liability of any type for any claim asserted or which
could have been asserted, but instead each deny any and all liability on each
and every claim which has been or which could have been asserted. The purpose of
this Agreement is to avoid the risks, costs, and burdens of further litigation
and is an alternative means of resolving the differences between the Parties. To
that end, this Agreement shall not be admissible in any judicial, administrative
or other proceeding or cause of action as an admission of liability by the
Parties hereto.
 
 8.      ENTIRE AGREEMENT 
 
 (a) This Agreement contains the entire agreement among the Parties relating to
the pending or current disputes and controversies between the parties arising
from the Wholesale Agreement. This Agreement supersedes any and all other
negotiations, representations, understandings and agreements relating to those
disputes and controversies, including without limitation the Wholesale
Agreement. All prior and contemporaneous negotiations, understandings and
agreements between the Parties relating to those disputes and controversies are
deemed abandoned and waived to the extent that they are not stated in this
Agreement. Except for the specific obligations identified in, or arising out, of
this Agreement, the Parties shall have no further responsibilities or
obligations under the Wholesale Agreement. However, nothing in this Agreement
(including but not limited to this Paragraph 8 and Paragraph 3 above) shall be
deemed a waiver, cancellation, or release of either Party’s rights and
obligations under the USF Settlement Agreement, Oblio’s 2007 USF Claim, or
Oblio’s Marketing Expense Claim, all such rights being expressly reserved.
 
     (b) This Agreement may be amended only by a written agreement signed by
each party, and a breach of this Agreement may be waived only by a written
waiver signed by the party granting the waiver. The waiver of any breach of this
Agreement shall not operate or be construed as a waiver of any other similar,
prior or subsequent breach of this Agreement.
 
 9.      REPRESENTATIONS AND WARRANTIES
 
     As a material inducement to enter into this Agreement, each party
represents and warrants that at the signing of this Agreement and delivery of
any documents hereunder:
 
 (a)     
it has been fully informed of the terms and conditions of this Agreement and has
done all investigation deemed necessary prior to execution; 
 
 (b)     
no threat, promise or representation of any kind has been made to it by any
other party hereto or anyone acting on behalf of any party hereto, except as is
expressly stated in this Agreement; 
 
 (c)     
it has been represented by counsel of its choosing in connection with the
negotiations and execution of the Agreement; 
 

 
-6-

--------------------------------------------------------------------------------




 (d)     
each party has the sole right and exclusive authority to execute this Agreement
on its behalf and receive the monies and credits set forth herein; 
 
 (e)     
the person executing this Agreement on behalf of each party is fully competent
and authorized to execute this Agreement on behalf of the party, and his/her
signature set forth on this Agreement is genuine and binding; and 
 
 (f)     
this Agreement and all other documents delivered in connection with this
Agreement have been or will be duly executed and delivered by such party and are
valid and binding agreements and are enforceable in accordance with their
terms. 

 
 10.    ATTORNEYS’ FEES AND COSTS
 
     With respect to the drafting of this Agreement, all attorneys’ fees and
costs will be borne by the party incurring same. However, to the extent that
either party files a lawsuit to enforce or interpret the provisions of this
Agreement, the prevailing party in that lawsuit shall be entitled to recover its
attorneys’ fees and costs.
 
 11.    BINDING EFFECT
 
     The terms hereof are contractual and not merely recitals. All agreements,
representations, covenants, terms and conditions of this Agreement shall survive
its execution and be fully binding upon the Parties, and their respective heirs,
personal representatives, successors and assigns.
 
 12.    SEVERABILITY 
 
     In the event that any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any of the remaining provisions, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
 
 13.   COUNTERPARTS 
 
     This Agreement may be executed for all purposes in any number of identical
counterparts, and each party may execute any such counterpart, each of which
shall be deemed an original for all purposes. A photocopy or facsimile copy of
this Agreement, and any signature to this Agreement, shall be deemed to be as
effective as the original for all purposes.
 
-7-

--------------------------------------------------------------------------------


 
 14.   GOVERNING LAW AND FORUM SELECTION
 
     This Agreement shall in all respects be governed by, construed and enforced
in accordance with the laws of the State of Kansas without regard to any choice
of law principles. Any proceeding arising out of or related to this Agreement
shall be filed in a Kansas state or federal court. The Parties irrevocably
submit to the exclusive jurisdiction of the Kansas state and federal courts in
any such proceeding, agree that the Kansas state and federal courts have
personal jurisdiction over the Parties and subject matter jurisdiction over any
proceeding arising out of or related to this Agreement, agree that any such
proceeding shall be heard and determined only in a Kansas state or federal
court, and agree not to bring any such proceeding in any other jurisdiction. The
Parties agree that a copy of this Paragraph 13 may be filed in any court as
written evidence of the knowing, voluntary, and bargained-for agreement to
irrevocably waive any objections to venue, convenience, or forum in any
jurisdiction other than Kansas.
 
 15.    HEADINGS 
 
     The paragraph headings of this Agreement are inserted for convenience of
reference only and shall not control or affect the meaning, intention,
construction or effect of the Agreement.
 
 16.    EFFECTIVE DATE
 
 The Effective Date of this Agreement shall be the date on which the last party
signs it.
 
 17.    NO PARENT COMPANY GUARANTY
 
     Sprint understands that Oblio is a wholly owned subsidiary of Titan Global
Holdings, Inc. (“Titan”). Sprint acknowledges and understands that Titan has not
guaranteed Oblio’s obligations under this Agreement, and Sprint agrees to only
look to Oblio to fulfill its obligations under this Agreement.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-8-

--------------------------------------------------------------------------------




 
 THIS AGREEMENT IS SEEN, AGREED TO, AND EXECUTED BY:
 
 
     
OBLIO TELECOM, INC.
 
   
   
    By:        Title:    
Date:
     

 

       
SPRINT COMMUNICATIONS COMPANY, L.P.
 
   
   
    By:         
Daniel P. Dooley III 
        Title: 
Vice President International and 
   
Wholesale Markets 
  Date:     
 
 
 
   

 
-9-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SPRINT/OBLIO WHOLESALE MASTER SERVICES AGREEMENT
 
-10-

--------------------------------------------------------------------------------


 